DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021 has been entered.
 
Priority


Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/400,951, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The instant claims are generally directed towards Figure 8 of the disclosure. This figure and corresponding description are not taught in the 12/400,951 application. Accordingly, claims 1, 3, 5-8, 10-15 are not entitled to the benefit of the prior application. Instead, the earliest date for which support of the claims is provided is application 61/330,024 which gives the instant claims the priority date of April 30, 2010.

Status of Claims
Claims 1, 3, 5-8, 10-15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-8, and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 has been amended to include “wherein a first diameter of the first tracking coil between the first and second ends is different from a second diameter at the first and second ends, and wherein a depression of the first tracking coil has the first diameter that is a smaller outer diameter than the second diameter that is a larger outer diameter of the opposed ends of the first tracking coil” of which is pictured in Figure 8.
One of ordinary skill in the art would recognize that there are two ways to vary the diameter of the coil configuration: 1) increase the number or amount of coil windings, and/or 2) increase the diameter of coil windings without changing the number of coil windings (e.g. wrap around a larger core or mandrel). Only option 1 is taught by the original disclosure (par. 0055). Expanding the claims to include a genus that encompasses option 2 is not supported by the original disclosure and is considered new matter.  
Independent claim 10 has been amended to include “the first side opposed the second side and the first side has a concave shape that matches a convex shape of the exterior surface of the sleeve, wherein the tracking coil has windings of a greater diameter at the first and second ends of the tracking coil than at the center of the tracking coil.” For the same reasoning as for claim 1 above, the scope of the amended claim is not supported by the original disclosure. This is considered new matter. 

Claims 1, 3, 5-8, and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a surgical instrument with a specific tracking coil. 
Claim 1 is directed towards a tracking coil that extends “between a first end and a second end of the first tracking coil and having an overall non-linear shape that includes an arcuate shape to conform to a surface of the elongated body, wherein the first and second ends are opposed ends of the first tracking coil, wherein a first diameter of the first tracking coil between the first and second ends is different from a second diameter at the first and second ends, and wherein a depression of the first tracking coil has the first diameter that is a smaller outer diameter than the second diameter that is a larger outer diameter of the opposed ends of the first tracking coil”.
Independent claim 10 is directed towards a tracking coil with a first side having “a concave shape that matches a convex shape of the exterior surface of the sleeve, wherein the tracking coil has windings of a greater diameter at the first and second ends of the tracking coil than at the center of the tracking coil”.
The claimed configuration is shown in Figure 8.


    PNG
    media_image1.png
    495
    537
    media_image1.png
    Greyscale

Annotated Figure 8 with arrow added to point to Examiner’s interpretation of “core” of tracking device, as indicated by the symmetrical rectangular shape. Applicant agrees this element is the core, as submitted by amended drawings July 8, 2019.



The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings, (3) Sufficient relevant identifying characteristics, (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
(1) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the radiofrequency (RF) tracking art is high. In particular, methods for making and using RF tracking devices for tracking medical instruments were well known in the art at the time of the invention. At the same time, it was not within the skill of the art to provide asymmetrical coil windings around a symmetrical core, which is the only description suggested of the claimed tracking device. One would predict coil windings around a symmetrical core to also have a symmetrical shape, e.g. round cross-sectional shape. Further, it would be unknown how to remove an asymmetrical mandrel from the coil shape of Fig. 8 (i.e. it would be stuck).
In the prior art, it is well-known to form radiofrequency tracking coils by wrapping a wire around a mandrel or core. Coils are typically symmetrical in order to have optimal signal communication abilities and may act as both transmit and receive antennae. Coils are often a cylindrical shape so they may be slid off the forming mandrel easily and later transferred to their cores, where precise tuning takes place (i.e. positioning the core precisely within the coil in order to optimize its functional characteristics). 
To support these assertions, evidence is provided as follows:
US 20070032862 to Weber teaches mounting a polymer sleeve over a mandrel and winding a coil around it (par. 0132
US 7289839 to Dimmer teaches winding a wire coil around either a ferromagnetic core, a sleeve around the ferromagnetic core, or a separate mandrel (col. 4, line 54 – col. 5, line 20).
US 7135978 to Gisselberg teaches wrapping a coil around a mandrel and the process of releasing the coil from the mandrel and inserting the core (col. 13, lines 1-40).


(2) Scope of the invention in disclosure:
The only description of Figure 8 is provided below from par. 0055 of the original disclosure:
[0055]  With additional reference to Figures 8 and 9, two exemplary coil assemblies 214A and 214B having alternative winding configurations are illustrated operatively associated with an exemplary tubular structure 223 of an exemplary instrument. Coil assemblies 214A and 214B can each include an overall non-linear shape as compared to the overall cylindrical configuration of coils assemblies 214 shown in Figure 5. Coil assembly 214A can include a central arcuate depression or concavity 224 such that the depression 224 has a smaller outer diameter than opposed ends 225 of the plurality of windings, as generally shown in Figure 8. The winding configuration of coil assembly 214A can provide an ability to maximize an amount of coil windings on a base wire while working towards minimizing an overall outer dimension or size of an instrument. In this regard, coil assembly 214A is shown in Figure 8 with the arcuate depression 224 substantially conforming to an outer surface 226 of the tubular structure 223 such that the coil assembly or assemblies 214A essentially nest around the outer surface 226 of the tubular structure. In this regard, because of the general clearance provided by a cylindrical coil assembly positioned adjacent to an outer diameter of the tubular structure 223, a gap or space 221 on either end of the coil can include additional windings without effectively increasing the overall outer diameter of the entire assembly. This can allow for greater or stronger sensitivity in the navigated space.

However, details of how the coil windings are wound to provide the shape as indicated is not provided. Without description, one of ordinary skill would not understand how additional coil windings could be made at the “gap or shape 221 on either end of the coil” to “include additional windings without effectively increasing the overall outer diameter of the entire assembly”. It would instead be expected that the additional windings would increase the diameter of the entire assembly, since the Figure 8 suggests that they are being wrapped around a symmetrical core. This contradicts what is disclosed. No description of the shape of the forming mandrel is provided except for the rectangular shape of the core as shown in the above annotated Figure 8. Further, Applicant’s disclosure provides that it is the amount of windings that causes the change in diameter. No other coil forming means is contemplated.

(3) Physical properties, (4) Functional characteristics, and (5) Method of making the claimed invention/actual reduction to practice:

	As described above, the specification does not appear to contain an actual reduction to practice but sets forth a prophetic method for increasing coil windings without effectively increasing the overall outer diameter of the entire assembly. Although the claims/disclosure may set forth some of the functional characteristics of the tracking coil device, there is no specific disclosure of the coil windings and core that permits the functions to occur (i.e. how they are wrapped around a core or mandrel to arrive at claimed invention).
	For example, if a winding mandrel were to be used to arrive at the shape as shown in Fig. 8, it would not be understood to one of ordinary skill how to release the coil from the mandrel. It would be expected that the coil would be stuck on the mandrel due to the nature of its shape (having a narrow section in the middle and wider sections towards the ends). Fig. 9 would have the same problem (having a wide section in the middle and narrow sections on the ends).
	If the coil were formed by wrapping around a core, the core would necessarily have the same shape as the coil and similar to the mandrel, it would be irremovable. However, as disclosed the coil is wrapped around a different shape core as shown in Fig. 8 and 9. One of ordinary skill would not understand how to make such a coil without description of such.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”). 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.









Claims 1, 3, 5-8, and 10-15 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are drawn to a surgical instrument with a specific tracking coil. 
Claim 1 is directed towards a tracking coil that extends “between a first end and a second end of the first tracking coil and having an overall non-linear shape that includes an arcuate shape to conform to a surface of the elongated body, wherein the first and second ends are opposed ends of the first tracking coil, wherein a first diameter of the first tracking coil between the first and second ends is different from a second diameter at the first and second ends, and wherein a depression of the first tracking coil has the first diameter that is a smaller outer diameter than the second diameter that is a larger outer diameter of the opposed ends of the first tracking coil”.
Independent claim 10 is directed towards a tracking coil with a first side having “a concave shape that matches a convex shape of the exterior surface of the sleeve, wherein the tracking coil has windings of a greater diameter at the first and second ends of the tracking coil than at the center of the tracking coil”.
The claimed configuration is shown in Figure 8.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See MPEP 2164):
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

 (A) The breadth of the claims:
Independent claim 1 has been amended to include “wherein a first diameter of the first tracking coil between the first and second ends is different from a second diameter at the first and second ends and wherein a depression of the first tracking coil has the first diameter that is a smaller outer diameter than the second diameter that is a larger outer diameter of the opposed ends of the first tracking coil.” of which is pictured in annotated Figure 8 above.
One of ordinary skill in the art would recognize that there are two ways to vary the diameter of the coil configuration: 1) increase the number or amount of coil windings, and/or 2) increase the diameter of coil windings without changing the number of coil windings (e.g. wrap around a larger core or mandrel). Only option 1 is taught by the original disclosure (par. 0055 as recited above) but the claims include a genus encompassing either option.
Independent claim 10 has been amended to include “wherein the tracking coil has windings of a greater diameter at the first and second ends of the tracking coil than at the center of the tracking coil.” For the same reasoning as for claim 1 above, the scope of the amended claim is partially supported in the disclosure as including the species of option 1 but as claimed, encompasses the genus of options 1 and 2.

(B) The nature of the invention and (C) state of the prior art
The natural characteristics of the invention include a wire which is wrapped around a central core or mandrel to form a coil with a distinctive shape. 
In the prior art, it is well-known to form radiofrequency tracking coils by wrapping a wire around a mandrel or core. Coils are typically symmetrical in order to have optimal signal communication abilities and may act as both transmit and receive antennae. Coils are often a cylindrical shape so they may be slid off the forming mandrel easily and later transferred to their cores, where precise tuning takes place (i.e. positioning the core precisely within the coil in order to optimize its functional characteristics). 
To support these assertions, evidence is provided as follows:
US 20070032862 to Weber teaches mounting a polymer sleeve over a mandrel and winding a coil around it (par. 0132
US 7289839 to Dimmer teaches winding a wire coil around either a ferromagnetic core, a sleeve around the ferromagnetic core, or a separate mandrel (col. 4, line 54 – col. 5, line 20).
US 7135978 to Gisselberg teaches wrapping a coil around a mandrel and the process of releasing the coil from the mandrel and inserting the core (col. 13, lines 1-40).

(D) Level of one of ordinary skill in the art and (E) Level of predictability in the art
The level of skill in the radiofrequency (RF) tracking art is high. In particular, methods for making and using RF tracking devices for tracking medical instruments were well known in the art at the time of the invention. At the same time, it was not within the skill of the art to provide asymmetrical coil windings around a symmetrical core, which is the only description suggested of the claimed tracking device. One would predict coil windings around a symmetrical core to also have a symmetrical shape. As a wire is wrapped around the core as shown in Fig. 8, for example, it would be expected to equally increase the diameter on both sides (i.e. symmetrical). Additional windings towards the ends as compared to the middle would cause the overall shape to be more like a dog-bone shape or symmetrical arcuate shape, as shown below.

    PNG
    media_image2.png
    99
    430
    media_image2.png
    Greyscale

Annotated Figure 8 with drawn in core as described in Applicant in par. 0055 and Figure 9. However, if the same core were actually wrapped with wire with more windings towards the ends than in the middle, the resulting shape would be the right-most image, i.e. a symmetrical arcuate shape.

(F) The amount of direction provided by the inventor; (G) The existence of working examples; (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The only description of Figure 8 is provided below from par. 0055 of the original disclosure (emphasis added):
[0055]  With additional reference to Figures 8 and 9, two exemplary coil assemblies 214A and 214B having alternative winding configurations are illustrated operatively associated with an exemplary tubular structure 223 of an exemplary instrument. Coil assemblies 214A and 214B can each include an overall non-linear shape as compared to the overall cylindrical configuration of coils assemblies 214 shown in Figure 5. Coil assembly 214A can include a central arcuate depression or concavity 224 such that the depression 224 has a smaller outer diameter than opposed ends 225 of the plurality of windings, as generally shown in Figure 8. The winding configuration of coil assembly 214A can provide an ability to maximize an amount of coil windings on a base wire while working towards minimizing an overall outer dimension or size of an instrument. In this regard, coil assembly 214A is shown in Figure 8 with the arcuate depression 224 substantially conforming to an outer surface 226 of the tubular structure 223 such that the coil assembly or assemblies 214A essentially nest around the outer surface 226 of the tubular structure. In this regard, because of the general clearance provided by a cylindrical coil assembly positioned adjacent to an outer diameter of the tubular structure 223, a gap or space 221 on either end of the coil can include additional windings without effectively increasing the overall outer diameter of the entire assembly. This can allow for greater or stronger sensitivity in the navigated space.

However, details of how the coil windings are wound to provide the shape as indicated is not provided. Without description, one of ordinary skill would not understand how additional coil windings could be made at the “gap or shape 221 on either end of the coil” to “include additional windings without effectively increasing the overall outer diameter of the entire assembly”. It would instead be expected that the additional windings would increase the diameter of the entire assembly as shown in the annotated figure above (right-most image). This contradicts what is disclosed. No description of the shape of the forming mandrel is provided except for the rectangular shape of the core as shown in the above annotated Figure 8. Further, Applicant’s disclosure provides that it is the amount of windings that causes the change in diameter. No other coil forming means is contemplated.
Even if, for sake of argument, we contemplate a forming mandrel of the same shape as the coil shown in Fig. 8, how would this mandrel be removed to replace it with the rectangular core shown? This hypothetical mandrel, due to its asymmetrical shape, would be stuck inside the coil. There is no existence of any working example of a coil formed using a mandrel or formed by increased number of windings to arrive at the claimed shape. One of ordinary skill would not understand how to make the device by reading the disclosure, especially since conventional methods of forming a coil wouldn’t arrive at the claimed shape and using the disclosed method of increasing the amount of coil windings also wouldn’t arrive at the claimed shape (e.g. Fig. 8).
Applicant explains how such a coil could be created (pages 11-12 of response filed December 18, 2019), such as “the asymmetrical coil may be formed by wrapping a conductive element around an asymmetrical core. As another example, the asymmetrical coil may be formed by wrapping a conductive element with varying diameters around a symmetrical core. As yet another example, the asymmetrical coil may be formed by wrapping a conductive element around a symmetrical core having asymmetrical standoff elements at each end of the symmetrical core. As yet another example, the asymmetrical coil may be formed by coiling a conductive element without use of a core.” However, none of these are disclosed. 
	Further, one of ordinary skill would recognize that if an asymmetrical mandrel were to be used to form the Fig. 8 coil, it would not be understood to one of ordinary skill how to release the coil from the mandrel. It would be expected that the coil would be stuck on the mandrel due to the nature of its shape (having a narrow section in the middle and wider sections towards the ends). Fig. 9 would have the same problem (having a wide section in the middle and narrow sections on the ends) and there is no disclosure to solve that issue either.
	If the coil were formed by wrapping around an asymmetrical core, the core would necessarily have the same shape as the coil and similar to the mandrel, it would be irremovable. However, as disclosed the coil is wrapped around a different shape core as shown in Fig. 8 and 9, i.e. a symmetrical shape. One of ordinary skill would not understand how to make such a coil without description of such.
Further, wrapping a conductive element with varying diameters would require extremely high precision and manufacturing processes to form a variable diameter wire and then wrap at exactly the right positions. This deviates from conventional practices for forming coils and it also isn’t disclosed at all. Asymmetrical standoffs are not disclosed either. Instead, the disclosure teaches only a symmetrical core. Coiling without a core is also not contemplated, and instead, the disclosure teaches a symmetrical core being used.  Regardless of the shape of the core or forming mandrel, the only coil-forming method disclosed doesn’t work (i.e. increasing the number of windings, as taught by the original disclosure in par. 0055, does not and cannot arrive at the coil shape of Fig. 8).
The courts have stated that “tossing out the mere germ of an idea does not constitute enabling disclosure.” Genentech, 108 F.3d at 1366 (quoting Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in context of the utility requirement, that “a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion”)). “[R]easonable detail must be provided in order to enable members of the public to understand and carry out the invention.” Id.
In the instant case, such reasonable detail is lacking. Further experimentation would be necessary in order to discover how to wrap a coil in an asymmetrical shape around a symmetrical core as shown in Fig. 8. Further experimentation would also be necessary in order to discover how to wrap a coil in an asymmetrical shape to increase the number of windings towards the ends and arrive at the shape as shown in Fig. 8.

Despite the high level of skill, there is no known way to arrive at the shape of Fig. 8 by varying the amount or number of coil windings as asserted as the sole means to arrive at the claimed invention. The only reasonable conclusion one of ordinary skill can draw from the disclosure is that the method of making the coil as disclosed would arrive at a totally different shape (e.g. the symmetrical dog bone shape annotated above) than that shown in Fig. 8. Considering all the Wands factors together, there is found to be a lack of enabling disclosure for the claimed invention.
For all of these reasons, the specification fails to teach the skilled artisan how to make and use the claimed invention in its full scope without undue experimentation.

Response to Arguments






Applicant's arguments filed October 6, 2021 have been fully considered but they are not persuasive. Arguments were not presented with the RCE filing November 18, 2021. The following response is with respect to the arguments presented October 6, 2021.
Applicant argues the priority claim is proper. Although the priority claim paperwork and citation is properly made, the priority document 12400951 does not provide written description support for the claimed subject matter, and therefore it cannot be entitled to its benefit. To refute this assertion by the examiner, Applicant may point out where in 12400951 there lies support for the claimed subject matter.
Regarding the 112(a) rejections raised in the previous office action, Applicant argues that there is sufficient written description support for the claimed subject matter, specifically with respect to the claimed arcuate configuration of the coil. Applicant also asserts that coil shape could be achieved by bending (response 10/6/2021 page 9-10, "force may be applied...[to] achieve the illustration as illustrated in Fig. 8". In addition to the reasoning outlined in the final office action, the act of force application to achieve Fig. 8 is not supported by the disclosure. The disclosure only provides for increasing number of windings to achieve the shape of Fig. 8, of which is not enabled.
Applicant argues that the full scope of the claim is supported by the specification and is enabled. However, the examiner maintains that the only device disclosed isn’t enabled (i.e. increasing the number of windings, as taught by the original disclosure in par. 0055, does not arrive at the coil shape of Fig. 8). The claims have also been impermissibly broadened to include a genus of coils that were never contemplated by the original disclosure (e.g. the symmetrical dog bone shape coil annotated above), and the only disclosed species (Fig. 8) is not enabled. 
Although the drawing of Fig. 8 corresponds to the claimed shape (e.g. claims 1, 10), there is no enabled method of making the claimed invention to arrive at the genus of the claimed invention or the species as shown in Fig. 8, in contradiction to the requirements of 35 U.S.C. 112. As long as the specification discloses at least one method for making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112 is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). Please see MPEP 2163 and 2164 for more information.
Applicant relies solely on the Fig. 8 to teach the claimed invention. While figures may be used to teach support for claim limitations, properties beyond what is expressly taught by the disclosure must be inherent in order to have written description support. ("Under the doctrine of inherent disclosure, when a specification describes an invention that has certain undisclosed yet inherent properties, that specification serves as adequate written description to support a subsequent patent application that explicitly recites the invention’s inherent properties." (citing Kennecott Corp. v. Kyocera Int’l, Inc., 835 F.2d 1419, 1423 (Fed. Cir. 1987))).
"To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (citations omitted). 
Applicant has demonstrated possibilities to arrive at the Fig. 8 claimed invention in various responses but these possibilities were not taught in the original disclosure. The only possibility disclosed (par. 0055, varying the number of windings) does not result in the shape of Fig. 8. One of ordinary skill would not recognize the arcuate shape as an inherent outcome of varying the number of windings, nor would one of ordinary skill recognize how the coil shape of Fig. 8 was formed, as it is not inherently formed or constructed a specific way.
Applicant is invited to consider appeal or expanding the disclosure in a CIP application to pursue the invention.

Conclusion









All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799